NO. 12-14-00194-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DONALD WHITE,                                               §   APPEAL FROM THE
APPELLANT

V.                                                          §   COUNTY COURT AT LAW NO. 4

JP MORGAN BANK NATIONAL
ASSOCIATION, ITS ASSIGNS AND
SUCCESSORS,                                                 §   COLLIN COUNTY, TEXAS
APPELLEES

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for failure, after notice, to provide proof of payment for
the clerk's record. TEX. R. APP. P. 42.3(c). The clerk's record was due September 26, 2014, and
the county clerk filed a motion to extend the filing deadline. As grounds for the extension, the
clerk informed the court that Appellant had failed to pay for the preparation of the clerk’s record.
The court extended the time for filing the clerk's record to October 27, 2014. The court also
notified Appellant that the appeal would be dismissed unless, on or before September 22, 2014,
he provided this court with proof of full payment for the clerk's record. The September 22
deadline has now passed, and Appellant has failed to provide proof of full payment for the clerk's
record. Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure
42.3(c).
Opinion delivered October 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          OCTOBER 30, 2014


                                          NO. 12-14-00194-CV


                                 DONALD WHITE,
                                    Appellant
                                       V.
                     JP MORGAN BANK NATIONAL ASSOCIATION,
                          ITS ASSIGNS AND SUCCESSORS,
                                    Appellees


                             Appeal from the County Court at Law No 4
                       of Collin County, Texas (Tr.Ct.No. 004-00652-2014)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J .